Citation Nr: 0300593	
Decision Date: 01/10/03    Archive Date: 01/28/03

DOCKET NO.  99-11 509A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in
New York, New York


THE ISSUE

Entitlement to a higher (compensable) rating for residuals 
of excision of a skin cancer of the right foot.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel





INTRODUCTION

The veteran had active service from October 1980 to April 
1984.  This matter came before the Board of Veterans' 
Appeals (Board) from a November 1999 RO decision which 
granted secondary service connection and a noncompensable 
(0 percent) rating for residuals of excision of a skin 
cancer of the right foot; the veteran appealed for a 
higher rating.  In October 2000, the Board remanded this 
issue for additional procedural action by the RO.  [The 
October 2000 Board decision also denied an increase in a 
30 percent rating for service-connected burn scars of the 
right foot and ankle, and that issue is no longer on 
appeal.]


FINDINGS OF FACT

The veteran's service-connected residuals of excision of a 
skin cancer of the right foot consist of a 1/2 inch 
superficial asymptomatic scar which causes no functional 
impairment.


CONCLUSION OF LAW

The criteria for a compensable rating for residuals of 
excision of a skin cancer of the right foot have not been 
met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.31, 
4.118, Diagnostic Codes 7803, 7804, 7805, 7818 (2001); 38 
C.F.R. §§ 4.31, 4.118, Diagnostic Codes 7801 to 7805, 7818 
(2002).  








REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran served on active duty in the Marine Corps from 
October 1980 to April 1984.  During service he sustained 
burns to his right foot/ankle area when he stepped in a 
steam hole.

In a March 1985 decision, the RO granted service 
connection and a 20 percent rating for burn scars of the 
right foot and ankle; by a December 1990 decision, the RO 
increased the rating for this condition to 30 percent.

An August 1997 private pathology report from H. Lemont, 
DPM (podiatrist), indicates that the veteran presented 
with complaints of a wart on the dorsum of the right foot.  
The growth was removed.  The diagnosis was Bowen's disease 
(squamous cell carcinoma in situ) of the right foot.  

In November 1997, the veteran claimed secondary service 
connection for the right foot skin cancer (as due to his 
service-connected burn scars of that area).

The veteran underwent a VA foot examination in August 
1999.  He complained of chronic right foot pain and 
reported no current treatment for the condition.  He said 
that the pain was precipitated by prolonged ambulation or 
sun exposure, and that he was unable to run, play sports, 
or bicycle.  He noted that he usually had no ambulatory 
problems.  The examiner reported that there were right 
foot burn scars, and a 1/2 inch postoperative scar on the 
dorsum of the right foot.  The examiner noted that passive 
and active range of motion was within normal limits, 
bilaterally, and that the joint was not painful on motion.  
It was noted that there was tenderness to palpation of the 
right lateral foot scars and that the veteran had normal 
ambulation without assistive devices.  The diagnoses were: 
status post 2nd and 3rd degree burns of the right foot; 
and status post carcinoma excision by history, in all 
probability related to the burns.  

The veteran also underwent a VA scar examination in August 
1999.  The examiner reported that there were extensive 
right foot post-burn scars laterally and medially 
measuring 5 inches by 3 inches, and a 1/2 inch transverse 
postoperative scar at the center of the dorsal surface of 
the ankle.  The examiner noted that there was tenderness 
at the lateral scar.  It was reported that there was no 
adherence, ulceration, breakdown, elevation, depression, 
underlying tissue loss, inflammation, and edema.  The 
texture of the scars was noted to be smooth and the color 
was noted to be dark.  The examiner indicated that there 
was no disfigurement, and that there was no functional 
impairment due to the scar other than pain.  The diagnosis 
was healed post-burn scars and a post-surgical scar of the 
right foot.  

An August 1999 VA skin disease examination noted that the 
veteran complained of Bowen's disease of the right foot.  
He also complained of pain secondary to burns on his foot.  
The examiner reported that the veteran had a one-
centimeter "burn" scar on the right ankle.  It was noted 
that there was no ulceration, exfoliation, or crusting, 
and no systemic or nervous manifestations.  The diagnosis 
was history of Bowen's disease.  

In a November 1999 decision, the RO granted secondary 
service connection (as due to service-connected right foot 
burn scars) and a 0 percent rating for residuals of 
excision of a skin cancer of the right foot.  The veteran 
appealed for a higher rating for this condition.  In his 
October 2002 substantive appeal on this issue, the veteran 
alleged that because of his right foot skin cancer 
residuals he could not use his right foot, right leg, left 
foot, and left leg to run.  He stated that he also could 
not expose his right foot to the sun under any conditions.  

II.  Analysis

Through correspondence, the rating decision, and the 
statement of the case, the veteran has been informed of 
the evidence necessary to substantiate his claim for a 
higher (compensable) rating for residuals of excision of a 
skin cancer of the right foot.  Relevant medical records 
have been obtained and VA examinations have been provided.  
The Board finds that the notice and duty to assist 
provisions of the law have been satisfied.  38 U.S.C.A. §§ 
5103, 5103A; 38 C.F.R. § 3.159.  

Disability evaluations are determined by the application 
of the VA's Schedule for Rating Disabilities.  Separate 
diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

The rating schedule for evaluating scars changed during 
the pendency of this appeal.  The old criteria, in effect 
prior to August 30, 2002, provided that malignant new 
growths of the skin may be rated under the criteria for 
scars.  38 C.F.R. § 4.118, Diagnostic Code 7818.  A 10 
percent rating is warranted for superficial poorly 
nourished scars with repeated ulcerations.  38 C.F.R. 
§ 4.118, Diagnostic Code 7803.  A 10 percent rating is 
warranted for superficial scars which are tender and 
painful on objective demonstration.  38 C.F.R. § 4.118, 
Diagnostic Code 7804.  Scars may be rated based on 
limitation of functioning of the part affected.  38 C.F.R. 
§ 4.118, Diagnostic Code 7805.  

Under the new criteria, effective August 30, 2002, 
malignant skin neoplasms (other than malignant melanoma) 
also may be rated as scars.  38 C.F.R. § 4.118, Diagnostic 
Code 7818.  Scars, other than head, face, or neck, that 
are deep or that cause limited motion warrant a 10 percent 
rating if the area or areas exceed 6 square inches (39 sq. 
cm).  A deep scar is one associated with underlying soft 
tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7801.  
Scars, other than head, face, or neck, that are 
superficial and that do not cause limited motion warrant a 
10 percent rating for area or areas of 144 square inches 
(929 sq. cm.) or greater.  A superficial scar is one not 
associated with underlying soft tissue damage.  38 C.F.R. 
§ 4.118, Diagnostic Code 7802.  A 10 percent rating may be 
assigned for scars which are superficial and unstable.  An 
unstable scar is one where, for any reason, there is 
frequent loss of covering of skin over the scar.  38 
C.F.R. § 4.118, Diagnostic Code 7803.  A 10 percent rating 
may be assigned for scars which are superficial and 
painful on examination.  38 C.F.R. § 4.118, Diagnostic 
Code 7804.  Scars may also be rated on the basis of 
limitation of function of the affected part.  38 C.F.R. 
§ 4.118, Diagnostic Code 7805.  

Here either the old or new rating criteria may apply, 
whichever are most favorable to the veteran, although the 
new rating criteria are only applicable since their 
effective date.  Karnas v. Derwinski, 1 Vet.App. 308 
(1990); VAOPGCPREC 3-2000.  

When the requirements for a compensable rating of a 
diagnostic code are not shown, a 0 percent rating is 
assigned.  38 C.F.R. § 4.31.  

The veteran's primary service-connected disability is burn 
scars of the right foot/ankle area, for which a 30 percent 
rating is assigned; but the rating for that condition is 
not involved in the present appeal.  Rather, the present 
appeal involves a claim for a compensable rating for a 
different service-connected scar of the right foot which 
is the result of excision of a skin cancer.

In 1997, the veteran had a a squamous cell carcinoma in 
situ removed from the dorsum of the right foot.  The 
medical records indicate that this was an uncomplicated 
procedure for removal of a fairly common form of skin 
cancer.  The 1999 VA examination, with respect to the 
service-connected residuals of excision of a skin cancer 
of the right foot, indicate that this condition causes no 
functional impairment.  There is a small 1/2 inch 
superficial scar from removal of the skin cancer, and this 
itself is not shown to be painful or otherwise 
symptomatic.  

While the veteran has claimed all sorts of impairment from 
removal of a skin cancer from his right foot, his 
allegations are not supported by the medical evidence.  
The medical findings do not satisfy the criteria for a 10 
percent rating under any of the old or new scar rating 
codes.  Accordingly, a 0 percent rating is proper for 
residuals of excision of a skin cancer of the right foot.  
38 C.F.R. § 4.31.

This is an initial rating case, on the granting of service 
connection.  The Board finds that there are no distinct 
periods of time, since the effective date of service 
connection, during which residuals of excision of a skin 
cancer of the right foot were more than 0 percent 
disabling.  Thus, higher "staged ratings" are not 
warranted for any period since the effective date of 
service connection.  Fenderson v. West, 12 Vet.App. 119 
(1999).  

As the preponderance of the evidence is against the claim 
for a higher (compensable) rating for residuals of 
excision of a skin cancer of the right foot, the benefit-
of-the-doubt rule does not apply, and the claim must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet.App. 49 (1990).  


ORDER

A higher rating for residuals of excision of a skin cancer 
of the right foot is denied.  

		
	L. W. TOBIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

